The complaint in this case was the "common counts," with a bill of particulars. The bill of particulars showed a claim of $139.35 due from the defendant to the plaintiffs, for work done and materials furnished. The first defense was the general issue. Under that issue it was necessary for the plaintiffs to show by a fair preponderance of proof that they had performed work and furnished materials for the defendant of that value, for which they had not been paid, in order to entitle them to a judgment. They did not do this. On the contrary, as the finding shows, the work which they had performed was so negligently and imperfectly *Page 733 
done, and the materials which they furnished were so inferior, that the plaintiffs were not entitled to anything over and beyond what they had received; and that the said sum of $139.35 was not justly due them. Judgment was rendered for the defendant.
The questions made by the plaintiffs on the matters set forth in the second defense are entirely immaterial. The judgment rests wholly on the first defense.
   There is no error.